DECISION
During the early part of November, 1919, Teo-Malala, of the village of Vailoa died and on November 18th, 1919, the defendant, Sevaaetasi, filed application to register himself under the “matai” name, Teo, in accordance with Section 45 of the Codification of the Regulations and Orders for the Government of American Samoa.
*318On November 21st, 1919, the Plaintiffs, Malala and Tulifua, filed objection to the registration of Sevaaetasi and claimed the right for Malala to be registered under the “matai” name, Teo, and on November 22nd, 1919, the Plaintiff, Afoa filed objection to the registration of Sevaaetasi and claimed the right to be registered under the “matai” name, Teo.
The objection of Malala and Tulifua brought the matter for trial before the High Court, being case No. 8 and the objection of Afoa again brought the matter for trial before the High Court, being case No. 10. Both cases brought to a hearing on December 22nd, 1919.
It is unnecessary to go into detail as to the claims of these parties, since the same are so conflicting as to make it impossible to determine just who were the former predecessors of the “matai” name, Teo, or the order in which they held the Teo name.
While the Court recognizes all of the parties to be members of the Teo family, the Court is of the opinion from all the evidence, that the plaintiff Malala’s right to register his name as Teo is paramount to that of the other parties, and that the plaintiff, Malala, should be permitted to register his name as Teo-Malala in the Register of “Matai” Titles in the office of the Secretary of Native Affairs, and to receive from said Secretary certificate of said registration.